Name: Regulation (EU) NoÃ 1211/2010 of the European Parliament and of the Council of 15Ã December 2010 amending Council Regulation (EC) NoÃ 539/2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders and those whose nationals are exempt from that requirement
 Type: Regulation
 Subject Matter: international law
 Date Published: nan

 22.12.2010 EN Official Journal of the European Union L 339/6 REGULATION (EU) No 1211/2010 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 15 December 2010 amending Council Regulation (EC) No 539/2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders and those whose nationals are exempt from that requirement THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 77(2)(a) thereof, Having regard to the proposal from the Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) The composition of the lists of third countries and territories in Annexes I and II to Council Regulation (EC) No 539/2001 (2) should be, and should remain, consistent with the criteria laid down in recital 5 of that Council Regulation. Third countries or territories for which the situation has changed as regards those criteria should be transferred from one Annex to the other. (2) The imposition of the visa requirement on the citizens of Taiwan is no longer justified, as, in particular, the territory does not represent any risk of illegal immigration or threat to public policy for the Union, and in the light of external relations, in accordance with the criteria set out in recital 5 of Regulation (EC) No 539/2001. Consequently the reference to that territory should be transferred to Annex II to that Regulation. Further, visa liberalisation should apply only to holders of passports issued by Taiwan which include an identity card number. (3) A reference to Northern Mariana should be deleted from Annex I to Regulation (EC) No 539/2001, as the citizens of the territory in question are, as holders of US passports, citizens of the United States, which is listed in Annex II to that Regulation. (4) As regards Iceland and Norway, this Regulation constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the latters association with the implementation, application and development of the Schengen acquis (3), which fall within the area referred to in Article 1, point (B), of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of that Agreement (4). (5) As regards Switzerland, this Regulation constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis (5), which fall within the area referred to in Article 1, points (B) and (C), of Decision 1999/437/EC, read in conjunction with Article 3 of Council Decision 2008/146/EC (6). (6) As regards Liechtenstein, this Regulation constitutes a development of the provisions of the Schengen acquis within the meaning of the Protocol signed between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis, which fall within the area referred to in Article 1, points (B) and (C), of Decision 1999/437/EC, read in conjunction with Article 3 of Council Decision 2008/261/EC (7). (7) This Regulation constitutes a development of provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (8); the United Kingdom is therefore not taking part in its adoption and is not bound by it or subject to its application. (8) This Regulation constitutes a development of provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC of 28 February 2002 concerning Irelands request to take part in some of the provisions of the Schengen acquis (9); Ireland is therefore not taking part in its adoption and is not bound by it or subject to its application. (9) As regards Cyprus, this Regulation constitutes an act building upon, or otherwise related to, the Schengen acquis within the meaning of Article 3(1) of the 2003 Act of Accession. (10) This Regulation constitutes an act building upon, or otherwise related to, the Schengen acquis within the meaning of Article 4(1) of the 2005 Act of Accession, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 539/2001 is hereby amended as follows: 1. Annex I is amended as follows: (a) in Part 1, the reference to Northern Mariana is deleted; (b) in Part 2, the reference to Taiwan is deleted. 2. In Annex II, the following is added: 4. ENTITIES AND TERRITORIAL AUTHORITIES THAT ARE NOT RECOGNISED AS STATES BY AT LEAST ONE MEMBER STATE: Taiwan (10) Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Strasbourg, 15 December 2010. For the European Parliament The President J. BUZEK For the Council The President O. CHASTEL (1) Position of the European Parliament of 11 November 2010 (not yet published in the Official Journal) and decision of the Council of 25 November 2010. (2) OJ L 81, 21.3.2001, p. 1. (3) OJ L 176, 10.7.1999, p. 36. (4) OJ L 176, 10.7.1999, p. 31. (5) OJ L 53, 27.2.2008, p. 52. (6) OJ L 53, 27.2.2008, p. 1. (7) OJ L 83, 26.3.2008, p. 3. (8) OJ L 131, 1.6.2000, p. 43. (9) OJ L 64, 7.3.2002, p. 20. (10) The exemption from the visa requirement applies only to holders of passports issued by Taiwan which include an identity card number..